DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk (WO 2015120271) in view of Moses (US 2015/0360115) and Matt (US 2016/0128624).
As to claims 1, 2, 11 and 12, Sisk disclose a process for making a wearable article using three dimensional printing (see abstract) where the image information is obtained from the receiver relating to a body parts and is used to generate the object with a customized fit (see abstract). Sisk states the article can be a mouth guard (see page 8, lines 12-13). Sisk discloses a scan of the body part is taken, the image is used to create a virtual image to generate custom sizing of the wearable article is performed for a first, second or third location, sizing information is sent to the printer and instructions for printing a first, second, third or fourth location and the object is printed (see page 8, lines 22-34 and page 15, lines 1-29). Sisk further teaches that the object or article can be formed of multiple types of material (see page 15, lines 4-11 and 26-31).
Sisk fails to teach specifically the image data includes impressions of teeth, modifying the image data pertaining to at least one of an inner and outer portion and printing the inner portion and outer portions with a first and second type of material and where a spacing gap of he printed outer portion corresponds to a user selected preference as required by claims 1 and 11. 
Moses discloses a bio-facilitation mouthpiece that correlates a custom made mouthpiece with nervous system channeling to facilitate optimal physiologic activity (see abstract). A portion 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sisk to include the process of taking impressions of the teeth via a mold in order to provide image data of the teeth as taught by Moses. One would have been motivated to do so since both are directed to forming dental appliances which are to be worn by a patient where Wen discloses an operable method providing image data of a patient’s teeth which is used in order to manufacture a custom mouthpiece. It has been established that the mere substitution of one known method for another to yield the same results has a prima facie case of obviousness. It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a first and second type of material to form the inner and outer portions of the mouth piece in order to customize the desired properties of the appliance to ensure its comfortable to the patient while maintaining function. One would have been motivated to do so since Moses teaches the use of various materials in dental appliances to be worn by a patient in order to ensure the optimal properties within the appliance. 

As to the limitation of having at least one preference corresponding to an occlusal spacing, Matt, in the same field of endeavor of forming mouthpieces, discloses forming trazys using 3D printing where the models can include inter-occlusal spacing if used to treat sleep apnea in order to correct the malocclusions (see 0032, 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include occlusal spacing in the design of  Sisk and Moses in order to treat malocclusions as taught by Matt. One would have been motivated to do so since both are directed to forming mouth pieces using 3D printing where Matt further teaches the addition of occlusal spacing can treat malocclusions. 
As to claim 3 and 13, the thickness of the two materials can be adjusted to achieve the desired gap. 
As to claims 4 and 14, the thickness of the materials are different (see 0108, claim 13). 
 	As to claims 10 and 20, Sisk states the image data is stored in memory (see Fig. 1). 


Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk (WO 2015120271) in view of Moses (US 2015/0360155) and Matt (US 2016/0128624) as applied to claim 1 above and in further view of Furumici et al. (EP 359135).
The teachings of Sisk, Moses and Matt as applied to claims 1 and 11 are as stated above. 
Sisk, Moses and Matt fail to disclose the use of ethylene-vinyl acetate as the second type of material as required by claims 5 and 15. 
Furumichi et al. discloses a mouth piece which has an inner and outer layer material where EVA is used in both layers in order to make the adhesion between the two layers and the physical properties of the EVA can be achieved by the content of the vinyl acetate. The softening point, strength, elasticity, flexibility can be adjusted (See page 5, lines 36-41). 	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Sisk, Moses and Matt the ethylene vinyl acetate as the material used in the mouth piece as taught by Furumichi et al. One would have been motivated to do so since both are directed to forming dental appliances where Furumichi .
Claim 6-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sisk (WO 2015120271) in view of Moses (US 2015/0360155), Matt (US 2016/0128624) and Furumici et al. (EP 359135) as applied to claims 1 and 16 and in further view of Phan et al. (US 6524101).
The teachings of Sisk, Moses, Matt and Furumici et al. as are stated above. 
Sisk, Moses, Matt and Furumici et al. fail to teach coating the mouthpiece. 
Phan et al. discloses a mouth appliance having varying elastic modulus. Phan states an irregular coating of a polymer material can provide a higher stiffness in areas with thicker coating and a lower stiffness in areas with thin coating (see col. 7). Phan et al. states an appliance can be coated in a specific areas with one or more polymer solutions to build up that portion of the appliance. It would have been obvious to one having ordinary skill in the art before the effective filing date to take the process and system of Sisk, Moses, Matt and Furumici to coat the final appliance with layers of the EVA in order to develop an appliance having varying thickness. One would have been motivated to do so since the varying the thickness allows for customizing the properties, stiffness, hardness, flexibility of the dental appliance as taught by Phan et al. 
Phan et al. teaches applying the coating to sections of the device, there are two main ways of applying a coating to a portion of a device, through masking a portion of the device or through coating the device then removing sections of the unwanted coating. It would have been obvious to one having ordinary skill in the art to use a masking technique in order to selectively apply the coating of Phan to provide a varied thickness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715